      Case 1:18-cr-00606-DKC Document 34 Filed 09/15/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

     v.                               :   Criminal Case No. DKC 18-0606

                                      :
RONALD WHITENER
                                      :

                     MEMORANDUM OPINION and ORDER

     Ronald Whitener filed a motion to withdraw guilty plea,

reciting that he no longer wants the plea.            For the following

reasons, the motion will be denied.

     After a district court accepts a guilty plea, but before

sentencing, a defendant may withdraw his plea if he “can show a

fair and just reason for requesting the withdrawal.” Fed.R.Crim.P.

11(d)(2)(B).     A defendant does not have an absolute right to

withdraw   a   guilty   plea,   nor   does   he   automatically   get   an

evidentiary hearing.     United States v. Bowman, 348 F.3d 408, 413

(4th Cir. 2003); United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).    The defendant must establish “a fair and just reason”

for plea withdrawal lies with the defendant.           United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000). A fair and just reason

“essentially challenges the fairness” of the Fed.R.Crim.P. 11

proceeding.    Id. (internal quotation marks omitted).
      Case 1:18-cr-00606-DKC Document 34 Filed 09/15/20 Page 2 of 3



     In Moore, 931 F.2d at 248, the Fourth Circuit provided a

nonexclusive list of factors for consideration in deciding a

withdrawal motion: “(1) whether the defendant has offered credible

evidence that his plea was not knowing or not voluntary; (2)

whether the defendant has credibly asserted his legal innocence;

(3) whether there has been a delay between the entering of the

plea and the filing of the motion to withdraw the plea; (4) whether

the defendant had the close assistance of competent counsel; (5)

whether withdrawal will cause prejudice to the government; and (6)

whether    it   will   inconvenience   the   court   and   waste   judicial

resources.”

     A change of mind falls well short of the showing necessary to

prevail on a request to withdraw a guilty plea.            The court would

not have accepted the plea without determining that it was knowing

and voluntary.    There is no credible assertion of legal innocence,

the time between entry of the plea and request to withdraw is

relatively long (although the COVID-19 pandemic explains some of

the delay), and the defendant has had close assistance of competent

counsel.    The Government has not yet indicated whether withdrawal

will cause prejudice, so this factor is not present.            Similarly,

the inconvenience to the court and waste of judicial resources may

be neutral at this time.      On balance, however, the factors weigh

against permitting withdrawal given that the defendant has not



                                        2
      Case 1:18-cr-00606-DKC Document 34 Filed 09/15/20 Page 3 of 3



articulated a valid reason to withdraw a plea that was knowingly

and voluntarily entered.

     For the foregoing reasons, it is this 15th day of September,

2020, by the United States District Court for the District of

Maryland, ORDERED that the motion to withdraw guilty plea BE, and

the same hereby IS, DENIED.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                       3
